Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 1 of 36 PageID: 17023



   Arnold B. Calmann (abc@saiber.com)           Nicole Stafford (nstafford@wsgr.com)
   Jeffrey Soos (js@saiber.com)                 WILSON SONSINI GOODRICH & ROSATI P.C.
   Katherine A. Escanlar (kae@saiber.com)       900 South Capital of Texas Hwy
   SAIBER LLC                                   Las Cimas IV, 5th Floor
   One Gateway Center, 10th Floor, Suite 1000   Austin, Texas 78746
   Newark, New Jersey 07102                     Telephone: (512) 338-5400
   Telephone: (973) 622-3333

   Douglas H. Carsten (dcarsten@wsgr.com)       Tasha M. Thomas (tthomas@wsgr.com)
   Elham Firouzi Steiner (esteiner@wsgr.com)    WILSON SONSINI GOODRICH & ROSATI P.C.
   Arthur P. Dykhuis (adykhuis@wsgr.com)        1700 K Street NW, Fifth Floor
   Alina L. Litoshyk (alitoshyk@wsgr.com)       Washington, DC 20006
   James P.H. Stephens (jstephens@wsgr.com)     Telephone: (202) 973-8800
   WILSON SONSINI GOODRICH & ROSATI P.C.
   12235 El Camino Real
   San Diego, California 92130
   Telephone: (858) 350-2300

   Attorneys for Defendants Mylan GmbH,
   Biocon Ltd., Biocon Research Ltd., Biocon
   Sdn. Bhd., and Biocon S.A.

                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

  SANOFI-AVENTIS U.S. LLC,
  SANOFI-AVENTIS DEUTSCHLAND GMBH,
  and SANOFI WINTHROP INDUSTRIE,

                Plaintiffs,

  v.                                              C.A. No. 17-cv-09105-SRC-CLW

  MYLAN GMBH, BIOCON LTD., BIOCON
  RESEARCH LTD., BIOCON SDN, BHD., and
  BIOCON S.A.,
              Defendants.


                              DEFENDANTS’ POST-TRIAL BRIEF
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 2 of 36 PageID: 17024



                                                  TABLE OF CONTENTS

  I.     INTRODUCTION .............................................................................................................. 1

         A.        Sanofi Failed To Establish Infringement Despite Overbroad Claims .................... 2

         B.        Sanofi’s Overbroad Claims Violate § 112 .............................................................. 3

         C.        Sanofi’s Overbroad Claims Encompass Prior Art .................................................. 3

  II.    LEGAL STANDARDS ...................................................................................................... 4

  III.   THE PROPOSED PEN DOES NOT INFRINGE THE ’844 PATENT ............................. 4

         A.        Claim 21: The Sleeve Is Not “Releasably Connected” To The Dose
                   Indicator .................................................................................................................. 5

         B.        Claim 21: The Accused “Piston Rod Holder” Is Not Configured To
                   Prevent The Piston Rod From Rotating During Dose Setting ................................ 6

         C.        Claim 25: Sanofi Failed To Identify The Required “Further” Clutch .................... 9

         D.        Claim 30: The Accused “Dose Stop” Is Not A “Nut” .......................................... 10

  IV.    THE ’844 PATENT IS INVALID .................................................................................... 11

         A.        The ’844 Patent Is Invalid Under Section 112 ...................................................... 11

                   1.         There Is No Support For An Externally Threaded Driving Member
                              Engaged With An Internally Threaded Piston Rod .................................. 12

                   2.         No Support For Claiming A Piston Rod Holder Configured To
                              Prevent Rotation During Dose Setting ...................................................... 15

         B.        The Prior Art Renders The ’844 Patent Obvious .................................................. 17

                   1.         The POSA ................................................................................................. 17

                   2.         Steenfeldt-Jensen In View Of Chanoch Render The Asserted
                              Claims Obvious......................................................................................... 18

                              a.         Claim 21: Steenfeldt-Jensen And Chanoch Teach An
                                         Internally Threaded Driver Tube .................................................. 19

                                         i.          Steenfeldt-Jensen Teaches A Threaded Driving
                                                     Member ............................................................................. 19

                                         ii.         Chanoch Teaches A Threaded Driving Member .............. 20

                                         iii.        Dr. Slocum’s Arguments Are Unavailing ......................... 21

                              b.         Claim 22: Steenfeldt-Jensen And Chanoch Render Obvious
                                         A Piston Rod That Has “A Circular Cross-Section” .................... 23


                                                                     ii
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 3 of 36 PageID: 17025



                             c.        Claim 30: A “Nut That Tracks Each Set Dose of
                                       Medicament” Is Obvious Over Steenfeldt-Jensen And The
                                       Prior Art ........................................................................................ 25

                  3.         FlexPen Renders The Asserted Claims Obvious ...................................... 25

                  4.         Giambattista Renders The Asserted Claims Obvious ............................... 26

                             a.        Claim 21: Giambattista’s Retract Nut Is Rotatably Fixed To
                                       The Housing .................................................................................. 26

                             b.        Claim 22: Giambattista Discloses A Piston Rod With A
                                       Circular Cross-Section .................................................................. 27

        C.        Secondary Considerations Do Not Rescue The ’844 Patent ................................. 27

                  1.         There Is No Nexus To The Alleged Commercial Success ....................... 28
                  2.         The ’844 Patent Did Not Fulfill A “Long-Felt But Unmet Need” ........... 29

                  3.         Sanofi’s Self-Funded Industry Praise Does Not Support
                             Nonobviousness ........................................................................................ 30

  V.    CONCLUSION ................................................................................................................. 30




                                                                 iii
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 4 of 36 PageID: 17026



                                                  TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

  Cases

  Genentech, Inc. v. Novo Nordisk A/S,
     108 F.3d 1361 (Fed. Cir. 1997)................................................................................................15

  Quake v. Lo,
     928 F.3d 1365 (Fed. Cir. 2019)................................................................................................12

  Statutes

  35 U.S.C. § 102(a) .........................................................................................................................25

  35 U.S.C. § 102(b) .........................................................................................................................25

  35 U.S.C. § 112 ................................................................................................................3, 4, 11, 12




                                                                       iv
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 5 of 36 PageID: 17027



                              TABLE OF ABBREVIATIONS

                                                                        Trial Exhibit
   Abbreviation        Full Name or Term
                                                                          Number
   ’844 patent         U.S. Patent No. 9,526,844                           JTX-3
   Asserted Claims     Claims 21, 22, 25, and 30 of the ’844 patent           –
   BD                  Becton Dickinson                                       –
   Chanoch             U.S. Patent No. 5,674,204                         DTX-2280
                       Mylan GmbH, Biocon Ltd., Biocon Research Ltd.,
   Defendants                                                                –
                       Biocon Sdn, Bhd., and Biocon S.A.
                       DCA Design International – UK design firm that
   DCA                                                                       –
                       developed the SoloSTAR pen for Sanofi
   GB priority
                       GB Patent Application No. 0304822.0               DTX-2850
   application
   Giambattista        U.S. Patent No. 6,248,095                         DTX-2283
   Klitgaard           U.S. Patent No. 6,582,404                         DTX-2284
   NDA                 New Drug Application                                 –
   POSA                Person of Ordinary Skill in the Art                  –
   PTAB                Patent Trial and Appeal Board                        –
   Steenfeldt-Jensen   U.S. Patent No. 6,235,004                         DTX-2282




                                              v
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 6 of 36 PageID: 17028



  I.     INTRODUCTION

         Upon approval of its NDA, Mylan GmbH intends to introduce its lower-cost insulin

  glargine pen product (the “Proposed Pen”) as an alternative to Sanofi’s high-priced Lantus

  SoloSTAR. Desperate to preserve its margins at the expense of American diabetic patients,

  Sanofi sued Mylan GmbH for alleged infringement of two formulation and sixteen device

  patents. See FOF ¶ 180. After the PTAB invalidated all claims of both formulation patents, and

  after Defendants whittled down fifteen of the sixteen device patents, four claims of the ’844

  patent are Sanofi’s last hope in this litigation of preventing access to Mylan GmbH’s lower-cost

  product.

         Mylan GmbH’s Proposed Pen, however, is radically different from the device described

  in the specification of the ’844 patent originally filed seventeen years ago—the device Sanofi

  asked DCA to design in 2001. FOF ¶¶ 4-6, 177. In fact, the pens’ operations are opposite.

  When the clutch described in the ’844 patent is engaged, the clutch in the Proposed Pen is not.

  FOF ¶ 5. The piston rod in the ’844 patent is solid, whereas the accused “plunger rod” in the

  Proposed Pen is hollow. FOF ¶¶ 181, 185. During dose administration, the ’844 patent’s pen

  requires the drive sleeve not rotate, while in the Proposed Pen the analogous lead screw must

  rotate. FOF ¶¶ 5-6.

         These fundamental differences did not stop Sanofi from trying to improperly stretch its

  patent portfolio to cover a pen it did not invent. After reviewing a 2014 patent application

  publication by BD describing the design of the Proposed Pen, learning from that publication that

  BD’s pen had an internally threaded piston rod, and discovering in late 2015 that Biocon would

  use the BD pen for a generic insulin glargine product, Sanofi filed an urgent “Track One” patent

  application with brand-new claims in an attempt to cover BD’s unique design. FOF ¶¶180-182.

  Despite 13 years of previous patent prosecution relating to SoloSTAR, the application that led to

                                                   1
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 7 of 36 PageID: 17029



  the ’844 patent (filed after reviewing BD’s design) was the first time Sanofi mentioned—let

  alone tried to claim—an internally threaded piston rod or piston rod holder. See id. But the ’844

  patent specification does not support these new claims. Indeed, there is a striking mismatch

  between the claims and the priority application originally filed in 2003. COL ¶56.

         A.      Sanofi Failed To Establish Infringement Despite Overbroad Claims

         Despite Sanofi’s dogged attempt to obtain claims that might encompass the Proposed

  Pen, Sanofi failed to establish infringement of any Asserted Claims at trial. As Mr. Quinn

  explained, the accused “sleeve” (setback) and “dose indicator” (dose set knob) are not

  “releasably connected,” as claim 21 requires. FOF ¶¶ 8-13; see also FOF ¶¶ 3-6. The

  specification of the ’844 patent only describes an embodiment in which the sleeve and dose

  indicator are connected in their nominal, resting state. That configuration is reflected accurately

  in claim 21 by the tense of the word “connected,” which Sanofi chose to use. FOF ¶¶ 8-11, 13-

  14. When the phrase “releasably connected” is considered by the POSA in view of the intrinsic

  evidence, there is no infringement of any of the Asserted Claims, as Sanofi’s expert, Dr.

  Reinholtz, admitted. FOF ¶ 15.

         Further, although Dr. Reinholtz equivocated on whether the “piston rod holder” is the

  tower core alone, or the tower core together with the brake tower, neither alternative is

  “configured to … prevent the piston rod from rotating during dose setting” as claim 21 requires.

  FOF ¶¶ 16-20. Mr. Quinn explained how the setback—which Sanofi alleged to be the “sleeve”

  and “clutch” in claims 21 and 25—is the sole component configured to absorb torque during

  dose setting to prevent rotation, not the “piston rod holder.” FOF ¶¶ 18-21, 31. And Dr.

  Reinholtz’s surgically-altered modification of the Proposed Pen is irrelevant to the infringement

  analysis. The POSA interpreting the scope of claim 21 would not analyze a modified pen with

  missing components while vibrating it and holding it upside down. But that is how Dr. Reinholtz


                                                   2
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 8 of 36 PageID: 17030



  conducted his “experiment,” making his opinions based on the experiment inapposite. FOF ¶¶

  22-30. Because all Asserted Claims require this limitation, Mylan GmbH’s Proposed Pen does

  not infringe any Asserted Claim on this second, independent basis.

         Sanofi also failed to identify any clutch that is “further” (i.e., additionally) required by

  claim 25’s dependence from claims 23 and 21, and Sanofi’s own experts admitted an externally

  threaded component like a pipe nipple is not a “nut,” which claim 30 requires. FOF ¶¶ 38-50.

         B.      Sanofi’s Overbroad Claims Violate § 112

         Sanofi’s attempt to stretch claims based on the ’844 patent’s specification to reach Mylan

  GmbH’s Proposed Pen causes the claims to violate § 112. To claim priority to the original

  application, the claims of the ’844 patent must be fully supported by the specification originally

  filed in 2003. COL ¶¶ 14-18. However, because of the fundamental differences between the pen

  described in the ’844 patent and the Proposed Pen, spanning between the lone embodiment in the

  ’844 patent and BD’s unique design proved to be a bridge too far. The ’844 patent tries to claim

  an internally threaded piston rod, but there is no disclosure in the specification of a piston rod

  with internal threads. See FOF ¶¶ 183-86. Indeed, there is only one embodiment, and it

  describes a solid piston rod with external threads only. FOF ¶¶ 183, 185. Likewise, claim 21

  uses generic functional language to claim a piston rod “holder” that is configured to prevent the

  piston rod from rotating during dose setting—i.e., a generic structure that “holds” configured to

  achieve a functional result. See FOF ¶¶ 205-06. The ’844 patent fails to enable the full scope of

  the claim, however, because it does not teach all of the possible ways to configure a piston rod

  holder to prevent rotation. FOF ¶¶ 207-08.

         C.      Sanofi’s Overbroad Claims Encompass Prior Art

         In addition to causing § 112 problems, Sanofi’s attempt to expand its patent claims

  exposed those claims to additional prior art. Sanofi stipulated, for example, that Giambattista, a


                                                    3
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 9 of 36 PageID: 17031



  patent filed five years before the priority date of the ’844 patent, discloses all but one limitation

  of claim 21. For that one ostensibly remaining limitation, Dr. Slocum claimed the limitation is

  not met only rarely—when the user is replacing an empty cartridge—and conceded that it is met

  when the pen is fully assembled. See FOF ¶¶ 133-34, 136. Sanofi also stipulated that

  Steenfeldt-Jensen, the prior art FlexPen product, and Chanoch meet nearly every limitation of the

  Asserted Claims. FOF ¶¶ 60-61, 128-29. And even where Sanofi contended Steenfeldt-Jensen,

  for example, lacks certain limitations, Dr. Slocum convincingly filled in those blanks, admitting

  Steenfeldt-Jensen’s claim 6 discloses the threaded driving member limitations and the patent’s

  specification describes an alternative configuration sufficient to meet the limitations of claim 21.

  FOF ¶¶ 73-74.

         For all these reasons, Sanofi failed to meet its burden of proving infringement by a

  preponderance of the evidence and, in fact, the evidence establishes non-infringement.

  Defendants’ evidence, on the other hand, clearly and convincingly proves the Asserted Claims

  are invalid as obvious and in violation of § 112. Defendants are therefore entitled to judgment in

  their favor, paving the way for Mylan GmbH to finally provide U.S. diabetic patients a lower-

  cost generic insulin glargine pen.

  II.    LEGAL STANDARDS

         To avoid redundancy, Defendants respectfully direct the Court to Defendants’ Proposed

  Findings of Fact and Conclusions of Law, wherein Defendants set forth the controlling authority

  on the legal issues relevant to this case. See COL ¶¶ 1-64.

  III.   THE PROPOSED PEN DOES NOT INFRINGE THE ’844 PATENT

         In the crowded field of injector pens—both now and at the time of the alleged invention

  in 2003—the common purpose and design constraints inherent in pen injectors caused certain

  basic components such as housings, cartridge holders, dial sleeves, and plunger rods to be


                                                    4
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 10 of 36 PageID: 17032



   routinely used. FOF ¶ 3. Thus, while designing a unique pen can be difficult, that is exactly

   what BD achieved. FOF ¶¶ 2-4. BD respected the intellectual property existing at the time and,

   as Mr. Quinn explained, BD designed a unique pen that intentionally avoided patents held by

   Sanofi and others. FOF ¶¶ 3-4.

          Indeed, the pen described in the ’844 patent and the Proposed Pen operate in opposite

   ways. FOF ¶ 5. As a direct result of the fundamental structural and operational differences

   between the Proposed Pen identified in Mylan GmbH’s NDA and the pen claimed in the ’844

   patent, Sanofi failed to meet its burden of establishing infringement of any of the Asserted

   Claims. FOF ¶¶ 1, 6; COL ¶¶ 1-2, 9-12.

          A.      Claim 21: The Sleeve Is Not “Releasably Connected” To The Dose Indicator

          Claim 21 requires “a sleeve that is (i) disposed between the dose indicator and the driving

   member and (ii) releasably connected to the dose indicator.” FOF ¶ 7. Sanofi’s infringement

   theory fails because the setback in the Proposed Pen (accused as the claimed “sleeve”) is not

   “releasably connected” to the dose set knob (“DSK”) (accused as the dose indicator), as claim 21

   requires. FOF ¶ 7.

          Claim 21 expressly requires the setback and DSK to be “connected.” The claim language

   itself does not allow for the components to be merely connectable or capable of being connected.

   FOF ¶¶ 8-10, 13. Consistent with the claim language, the ’844 patent—which describes only a

   single embodiment—describes how the clutch 60 and dose dial sleeve 70 are releasably

   connected during dose dialing and released during dose administration. FOF ¶¶ 8-9. Like a

   spring-loaded carabiner, the lone disclosed embodiment of the ’844 patent involves inherent

   internal forces connecting the components when at rest. Application of an external force—

   initiated by a user pushing the button—is required to release the components from one another

   during the few moments of dose administration—thus, making them “releasably connected.”


                                                    5
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 11 of 36 PageID: 17033



   FOF ¶¶ 8-10, 13. The POSA would therefore understand “releasably connected” to mean that

   the sleeve and dose indicator are joined or “connected” to one another in their normal state but

   can be separated or “released” from that connected state only when acted upon by an outside

   force. FOF ¶ 10.

          The Proposed Pen functions oppositely. The setback is disconnected when the pen is at

   rest and coupled only temporarily during dose administration. FOF ¶ 11. As Mr. Quinn

   explained, the ’844 patent discloses structures akin to a spring to ensure the clutch and dose dial

   sleeve are connected at rest. FOF ¶ 12; see also FOF ¶ 10. The Proposed Pen lacks any

   corresponding feature. FOF ¶ 12. The POSA would understand the Proposed Pen’s

   configuration as “connectable,” but not “releasably connected.” FOF ¶ 13. As a result, the

   Proposed Pen does not infringe claim 21. FOF ¶ 13; COL ¶¶ 2-3, 10.

          Sanofi’s argument that “releasably connected” means components can “be connected or

   disconnected” at any point during the pen’s operation completely disregards the context provided

   by the specification and the claim language. FOF ¶ 14; COL ¶¶ 2-3. Under the correct view of

   the claim language as described by Mr. Quinn, in which the sleeve and dose indicator are

   “connected” in their nominal, resting state, even Sanofi’s expert admits there is no infringement

   of any Asserted Claim. FOF ¶ 15.

          B.      Claim 21: The Accused “Piston Rod Holder” Is Not Configured To Prevent
                  The Piston Rod From Rotating During Dose Setting

          Claim 21 further requires a “piston rod holder” that is “configured to (i) prevent the

   piston rod from rotating during dose setting.” FOF ¶ 16. Dr. Reinholtz initially said the tower

   core alone was the claimed piston rod holder. But on cross-examination, he changed his theory




                                                    6
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 12 of 36 PageID: 17034



   to accuse the tower core in combination with the brake tower to satisfy this limitation.1 FOF ¶

   17. However, neither the tower core alone nor the tower core combined with the brake tower

   satisfies claim 21 because they are not configured to prevent rotation during dose setting.

          As Mr. Quinn explained, the components of

   the Proposed Pen that allegedly “hold” the plunger

   rod are not configured to prevent the plunger rod

   from rotating during dose setting, because a ratchet

   on a different component, the setback (shown here),

   absorbs any frictional torque that might otherwise

   reach the plunger rod when a user is setting a dose. FOF ¶¶ 19-20. Unlike the claimed device,

   the Proposed Pen uses the setback—the accused “sleeve” and “clutch”—to prevent rotation

   during dose setting, not a “piston rod holder.” FOF ¶ 20. As a result, the Proposed Pen cannot

   and does not infringe claim 21. FOF ¶ 21; COL ¶ 10.

          Dr. Reinholtz nevertheless attempted to support Sanofi’s infringement claims with a

   flawed experiment using a heavily modified version of the Proposed Pen. Specifically, Dr.

   Reinholtz used a knife to cut off most of the tower core and removed pieces of the Proposed Pen

   to test his theories. FOF ¶ 22. Doing so, however, resulted in a pen that could no longer be

   considered the Proposed Pen and that Dr. Reinholtz knew would no longer operate correctly.

   FOF ¶ 22.

          Moreover, the unintended consequences of Dr. Reinholtz’s modifications negate any

   probative value of the purported results. FOF ¶¶ 23-28. First, removal of the C-shaped, sleeve-



   1
    Notably, Dr. Reinholtz interprets two components as satisfying a single limitation when it suits
   him, such as here, and also interprets one component as satisfying two limitations elsewhere,
   such as regarding the “sleeve” in claim 21 and “clutch” in claim 25. FOF ¶ 18.


                                                    7
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 13 of 36 PageID: 17035



   like portion of the tower core virtually eliminated the tower core’s support of the lead screw and

   provided additional space in which the lead screw could move. FOF ¶¶ 23-24. Second,

   removing the dose stop component also created additional space and allowed the setback, and

   therefore the lead screw, to move more freely. FOF ¶¶ 23-24. Third, Dr. Reinholtz’s conscious

   decision to advance the stopper away from the plunger rod further changed how the plunger rod

   could move within the pen. FOF ¶¶ 23-24. In particular, the plunger rod cannot rotate if it is

   already against the rubber stopper, but Dr. Reinholtz’s modification eliminated that additional

   constraint on the plunger rod. FOF ¶¶ 23-24. Because Dr. Reinholtz’s modifications changed

   the Proposed Pen and its components’ interoperations so materially, his experiment failed to

   demonstrate that claim 21 is met by the Proposed Pen.

          At most, Dr. Reinholtz demonstrated certain modified pieces of the Proposed Pen could

   be re-assembled to allow the plunger rod to rotate when oriented needle-side-up and assisted by

   shaking and gravity. Claim 21, however, is not directed to preventing rotation under those

   circumstances. FOF ¶¶ 25-28. As a result, the experiment is not even germane to whether an

   unmodified Proposed Pen contains “a piston rod holder” “configured to prevent the piston rod

   from rotating during dose setting.” FOF ¶¶ 25-29; COL ¶ 11. As Mr. Quinn testified, and

   neither Sanofi nor its witnesses rebutted, the POSA would not use an experiment like Dr.

   Reinholtz’s to evaluate a pen injector or determine how its components function. FOF ¶ 30.

          Aside from Dr. Reinholtz’s experiment, the only documentary evidence Sanofi offered

   refers only to dose administration, not dose setting as specifically required by the claim, and is

   therefore irrelevant to claim 21. FOF ¶ 31; COL ¶ 10. Accordingly, the Proposed Pen does not

   meet the limitations of claim 21 of the ’844 patent. FOF ¶ 32; COL ¶¶ 9-12.2


   2
    Because claim 21 is not infringed, dependent claims 22, 25, and 30 are not infringed, either.
   COL ¶ 12; see FOF ¶ 33.

                                                    8
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 14 of 36 PageID: 17036



          C.      Claim 25: Sanofi Failed To Identify The Required “Further” Clutch

          Claim 25 depends from claim 24, which in turn depends from claim 23, which depends

   from Claim 21. Neither claim 23 nor asserted claim 25 is infringed.

          First, Sanofi failed to identify a separate component as the claimed “clutch” in claim 23

   (and therefore also required by asserted claim 25). FOF ¶¶ 37, 40. Claim 21 requires a “sleeve”

   that is releasably connected to the dose indicator, and claim 23 requires the device of claim 21,

   “further comprising a clutch.” Dr. Reinholtz identified the setback as the sleeve required by

   claim 21 but failed to identify any additional clutch component to satisfy claim 23. FOF ¶¶ 37-

   38. Instead, Dr. Reinholtz asserted the setback is both the sleeve and clutch, but that contention

   disregards the explicit claim language, which is improper.3 FOF ¶¶ 38-39; COL ¶¶ 3, 5, 8.

          Claim 23 expressly requires the device of claim 21, “further comprising a clutch.” FOF

   ¶ 38. By statute, a dependent claim must narrow the scope of the claim from which it depends,

   lest the dependent claim be invalid. COL ¶ 5. Thus, if claim 23 is not invalid, there must be a

   difference in the scope of claims 21 and 23. But Sanofi failed to identify a limitation in claim 23

   that narrows claim 21 in any way. The only way to maintain validity of claim 23 is by respecting

   the inventors’ deliberately chosen word—“further”—and finding claim 23 to require an

   additional component relative to claim 21. FOF ¶¶ 40-41; COL ¶¶ 3-5, 7-8. Indeed, Dr.

   Reinholtz agreed that if “further comprising” requires a separate component, there is no

   infringement. FOF ¶ 42. As a result, neither claim 23 nor asserted claim 25 is infringed. FOF ¶

   42; COL ¶¶ 10, 12.




   3
     Dr. Reinholtz’s contentions in this regard—where one component allegedly satisfies two claim
   limitations—stand in stark contrast to, and are inconsistent with, his position regarding the
   “piston rod holder,” where he argued two components allegedly combine to satisfy one claim
   limitation (as described above with respect to claim 21). FOF ¶¶ 17-20, 40.

                                                    9
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 15 of 36 PageID: 17037



          Second, claim 25 is not infringed. Claim 25

   requires that “the clutch provides audible clicks[.]”

   FOF ¶ 43. Sanofi identified certain “setback teeth”

   (shown with a yellow annotation in the image

   reproduced here) as portions of the setback that click.

   DTX-2442; FOF ¶ 43. Although the identified setback

   teeth do click during dose correction, they have no role whatsoever in the clutching function,

   which is performed by entirely separate teeth highlighted in blue. FOF ¶ 43. Sanofi did not

   establish why teeth unrelated to, and therefore having no role in, the clutching function should be

   considered part of the claimed “clutch.” FOF ¶ 43. Because the accused “clutch” does not

   provide audible clicks, the Proposed Pen does not infringe claim 25. FOF ¶ 43; COL ¶ 10-12.

          D.      Claim 30: The Accused “Dose Stop” Is Not A “Nut”

          Claim 30 requires a “nut that tracks each set dose of medicament delivered.” The POSA

   would understand a “nut” to have internal threads. FOF ¶¶ 44-48. Indeed, Dr. Reinholtz agrees

   with Mr. Quinn that the usual meaning of “nut” refers to an internally threaded component. FOF

   ¶ 49. The specification fails to expressly or implicitly define “nut” otherwise, and the lone

   embodiment in the ’844 patent has an internally threaded nut, confirming the claimed “nut” is

   internally threaded. FOF ¶ 49.

          The Proposed Pen does not have a “nut” that tracks doses of medicament. FOF ¶¶ 44-48.

   Ignoring the plain and ordinary meaning of “nut,” Sanofi identified a component of the Proposed

   Pen called the “dose stop.” But the dose stop has only external threads. Nonetheless, Sanofi

   argued through Dr. Reinholtz that the claim does not require internal threads and “some nuts

   have external threads.” FOF ¶¶ 45-47. Dr. Reinholtz, however, failed to opine that such a

   component without internal threads would classify as a nut to the POSA. FOF ¶¶ 45-49. In


                                                    10
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 16 of 36 PageID: 17038



   fact, when shown a picture of a pipe nipple bearing only external threads, Dr. Reinholtz admitted

   that “[he] generally wouldn’t describe that as a nut.” FOF ¶ 47. Further, Dr. Slocum testified

   that removing internal threads from a “nut element” would mean that “in some respects, it’s no

   longer a nut.” FOF ¶ 48. Indeed, items with only external threads, like pipe nipples, are not

   typically referred to as nuts. FOF ¶ 49. The plain and ordinary meaning of “nut” does not

   include externally threaded components and as a result, the Proposed Pen does not infringe claim

   30. FOF ¶ 50; COL ¶¶ 2, 6, 10.

   IV.    THE ’844 PATENT IS INVALID

          A.      The ’844 Patent Is Invalid Under Section 112

          The ’844 patent is invalid pursuant to 35 U.S.C. § 112 for lacking written description and

   failing to enable the full scope of the asserted claims. First, the ’844 patent does not describe or

   enable embodiments having an internally threaded piston rod. Second, to the extent the lone

   embodiment in the patent has a “piston rod holder,” that holder is not configured to prevent

   rotation during dose setting.4

          The ’844 patent’s § 112 shortcomings are a direct result of Sanofi’s attempt to improperly

   stretch a patent family originally intended only to cover its SoloSTAR pen to encompass the

   unique Proposed Pen developed independently by BD. FOF ¶ 178. Sanofi approached DCA in

   2001 to design an injector pen, and the first patent applications were filed in Great Britain and

   the U.S. in March 2003 and 2004, respectively. FOF ¶¶ 177, 179. As Mr. Veasey, a named

   inventor of the ’844 patent and DCA employee, explained, the first applications were intended to

   cover DCA’s design “Concept 12.” FOF ¶ 179. From 2004 to 2016, Sanofi filed over a dozen


   4
     Notably, the alleged “piston rod holder” in the ’844 patent, insert 16, could hold only an
   externally threaded piston rod. FOF ¶ 176. There is no disclosure in the ’844 patent
   demonstrating possession of a structure that holds an internally threaded piston rod like the
   plunger rod in the accused Proposed Pen or teaching the POSA how to make and use a “holder”
   for an internally threaded piston rod. FOF ¶ 176.

                                                    11
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 17 of 36 PageID: 17039



   other related applications, none of which describe or claim an internally threaded piston rod.

   FOF ¶ 180.

          Only after publication of a patent application describing BD’s new pen (disclosing a

   hollow plunger rod with internal threads), and after it became public knowledge that Biocon

   would use BD’s new pen for an insulin glargine product, did Sanofi file yet another patent

   application with claims reciting—for the first time—an internally threaded piston rod. FOF ¶¶

   181-82. The Federal Circuit recently invalidated a patent under §112 in Quake v. Lo, 928 F.3d

   1365 (Fed. Cir. 2019), under nearly identical factual circumstances:

          [T]he first time Quake tried to cover random MPS with this specification was after
          the publication of Lo’s patent application directed to random MPS: Quake then
          canceled all his pending claims and replaced them with claims covering random
          MPS, creating a mismatch between the claims and the originally filed
          specification. An invention is usually expressly described in the specification;
          there is no reasonable argument for that being the case here.

   Id. at 1374 (emphasis added); see also COL ¶ 56. Sanofi similarly created a mismatch between

   the specification filed in 2003 and the claims filed in 2016. See FOF ¶¶ 179-80, 182. As a result

   of Sanofi’s unsupported claims, the ’844 patent is invalid pursuant to §112. FOF ¶¶ 175-76;

   COL ¶ 52-56.

                  1.      There Is No Support For An Externally Threaded Driving Member
                          Engaged With An Internally Threaded Piston Rod

          Claim 21 recites “a piston rod comprising either an internal or an external fourth thread.”

   FOF ¶ 183. Claim 21 also requires a “driving member comprising a third thread,” where the

   third thread engages with the fourth thread of the piston rod. FOF ¶ 183. But, as Mr. Leinsing

   explained, the ’844 patent does not describe either an internally threaded piston rod or an

   externally threaded driving member. FOF ¶ 183. The reason for the lack of disclosure is that

   Sanofi did not invent those features.

          Instead, the sole embodiment disclosed in the ’844 patent’s specification has an


                                                   12
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 18 of 36 PageID: 17040



   externally threaded piston rod that engages with the internal threads located on the drive sleeve.

   FOF ¶¶ 185-86. There is no explicit, or even implicit, suggestion in the specification that the

   piston rod could instead somehow be configured to have internal threads, or the drive sleeve

   reconfigured to have external threads engaged with the piston rod.5 FOF ¶ 184. And, even if

   there were, there is certainly no explanation for how one might modify other components in the

   device to accommodate such changes. FOF ¶¶ 184-86; COL ¶¶ 57-58.

          Sanofi nevertheless argued the scope of claim 21 includes “internally threaded piston

   rods,” allegedly based on generic statements in the ’844 patent. FOF ¶ 191. According to Dr.

   Slocum, the POSA could thread a piston rod only two ways, internal or external, meaning the

   POSA would understand the ’844 patent’s non-specific statements as implicitly disclosing an

   internally threaded piston rod as an option. FOF ¶ 191. But the cited portions of the ’844 patent

   do not disclose an internally threaded piston rod anywhere. FOF ¶ 185. And there is no

   background prior art to support Sanofi’s claims, either. FOF ¶¶ 186, 192.

          Although the face of the ’844 patent lists about 200 references, Sanofi’s expert, Dr.

   Slocum, was unable to identify a single piece of injector pen prior art describing a piston rod

   with internal threads. FOF ¶ 186. Instead, Dr. Slocum cited two patents—located by Sanofi’s

   counsel—that relate to motorized pumps. FOF ¶ 186. The Spinello patent describes a motorized

   device for injecting anesthetic. FOF ¶ 187. The second patent, Kamen, describes an infusion

   pump and refers to a “piston member,” but not a piston rod. FOF ¶ 188. Dr. Slocum stated, in

   conclusory fashion, that these patents describe “drug delivery device[s],” but he failed to come

   forward with any evidence as to why the POSA would consider them pertinent prior art or how




   5
    The only external threads on the drive sleeve 30 engage with internal threads on nut 40. FOF ¶
   184. There is no description of external threads on drive sleeve 30 that engage with a piston rod,
   and no description of the “stinger” sketched by Dr. Slocum. FOF ¶ 184.

                                                   13
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 19 of 36 PageID: 17041



   the POSA could possibly implement any teachings from them into the embodiment of the ’844

   patent. FOF ¶ 189; COL ¶¶ 13, 17, 57. Neither reference is pertinent to the field of pen

   injectors. FOF ¶ 190; COL ¶¶ 27-28.

          With nothing in the specification and no injector pen prior art to rely on to support his

   claim that the POSA would somehow “just know” how to implement an internally threaded

   piston rod, Dr. Slocum drew an impractical variation of the embodiment in the ’844 patent with

   an externally threaded “stinger” added to the drive sleeve. FOF ¶ 191. There is no basis to

   credit Dr. Slocum’s testimony on this point. FOF ¶ 192.

          First, the fact that neither Sanofi’s counsel nor Dr. Slocum could find a single injector

   pen with an internally threaded piston rod before the priority date undermines Sanofi’s claim that

   the POSA would readily understand the ’844 patent as implicitly disclosing one. See FOF ¶¶

   186, 192; COL ¶¶ 56-57. Second, as Mr. Leinsing explained, implementing an internally

   threaded piston rod to the embodiment in the ’844 patent would cause manufacturing problems

   and increase costs. FOF ¶ 193. As a result, Dr. Slocum’s suggested “stinger” is contrary to the

   specification’s express goals for the pen to be “robust in construction” and “cheap to

   manufacture.” FOF ¶ 193. And third, Dr. Slocum’s testimony regarding the POSA’s

   understanding in 2003 lacks credibility because he had no experience with injector pens at that

   time. FOF ¶ 194. Instead, Dr. Slocum had to backfill his lack of knowledge about pens in that

   time period via post-hoc conversations with Mr. Veasey, a named inventor and Sanofi witness.

   FOF ¶ 194.6


   6
     Sanofi’s pre-trial brief also appears to argue that claim 21 has written description support
   simply because the 2016 application that led to the ’844 patent contained a claim directed to an
   internally threaded piston rod. ECF No. 506 at 34-35. Sanofi is incorrect. In the context of
   continuation patents claiming priority to an earlier application, the question is whether “the
   inventor had possession, as of the filing date of the application relied on, of the specific subject
   matter later claimed by him.” COL ¶ 16.

                                                    14
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 20 of 36 PageID: 17042



          The foregoing reasons are clear and convincing evidence that the POSA in 2003 would

   have understood that the inventors did not possess an injector pen with an internally threaded

   piston rod or an externally threaded driving member engaged therewith. Accordingly, claim 21

   is invalid for lack of written description. FOF ¶ 195; COL ¶¶ 14, 17-18, 53-58.

          Defendants have also shown by clear and convincing evidence that claim 21 is invalid as

   not enabled. See COL ¶¶ 13-15, 52. The ’844 patent provides no instructions for how to make

   and use an injector pen having an internally threaded piston rod engaged with an externally

   threaded driver. FOF ¶ 196. As named inventor Robert Perkins conceded, redesigning the

   externally threaded piston rod to have internal threading would require making additional

   changes to multiple other components to have “a theoretically functional design” because “it’s

   part of a complex system.” FOF ¶ 196; see COL ¶ 59. Mr. Leinsing also explained that

   redesigning the pen to have an internally threaded piston rod and externally threaded driving

   member would take considerable time and experimentation, result in a pen with a larger

   diameter, and be difficult to manufacture. FOF ¶ 197. As the Federal Circuit stated, simply

   “[t]ossing out the mere germ of an idea does not constitute enabling disclosure.” Genentech, Inc.

   v. Novo Nordisk A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997); COL ¶ 59. Here, with no

   guidance—less than a germ—the POSA, which Dr. Slocum opined could be a recent college

   graduate with no injector pen experience, would not have been able to modify the embodiment in

   the ’844 patent to make and use a pen with an internally threaded piston rod and externally

   threaded driving member. FOF ¶ 198. Thus, claim 21 is invalid for lack of enablement. FOF ¶

   198; COL ¶¶ 15-18, 59-61.

                  2.     No Support For Claiming A Piston Rod Holder Configured To
                         Prevent Rotation During Dose Setting

          Claim 21 also requires a “a piston rod holder that is rotatably fixed relative to the housing



                                                   15
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 21 of 36 PageID: 17043



   and configured to (i) prevent the piston rod from rotating during dose setting.” FOF ¶ 199. The

   ’844 patent, however, does not describe any component as a “piston rod holder,” let alone one

   configured to prevent the piston rod from rotating. FOF ¶¶ 200-04. Nor does it teach how to

   make and use the full scope of the claim, which purports to cover every possible way of

   achieving the function of “holding” a piston rod and being configured to prevent rotation. FOF

   ¶¶ 205-08; COL ¶¶ 2, 15-16, 53, 59.

          The ’844 patent never uses the phrase “piston rod holder” except in the claims. FOF ¶

   200. Accordingly, there is no express description of a holder “configured to prevent” rotation

   during dose setting as claim 21 requires. FOF ¶ 200. Sanofi’s expert, Dr. Slocum, contended

   that insert 16 corresponds to the claimed “holder” because it “holds” the piston rod and if insert

   16 were not present, the piston rod could rotate during dose setting. FOF ¶ 201. But this ignores

   the specification, which describes the piston rod’s design itself as key to preventing rotation, not

   insert 16’s: “[r]otation of the piston rod 20 is prevented due to the opposing directions of the

   overhauled and driven threads on the piston rod 20.” FOF ¶ 202 (emphasis added). In fact,

   insert 16 is configured to allow rotation of the piston rod through its threaded bore during dose

   administration, demonstrating that the piston rod’s configuration, not that of the “holder,” is what

   truly prevents rotation during the claimed dose setting phase. FOF ¶¶ 202-03. Thus, the

   disclosure of the ’844 patent demonstrates to the POSA that the inventors were not in possession

   of the claimed “holder,” rendering claim 21 invalid for lack of written description. FOF ¶¶ 203-

   04; COL ¶¶ 56-58.

          Claim 21 is also invalid for lack of enablement, which requires the specification to enable

   the full scope of the claims. COL ¶¶ 59-61. Claim 21 is written with functional words, referring

   to a holder (i.e., a thing that performs the function of holding) and having a configuration that

   achieves a functional result: preventing rotation during dose setting. FOF ¶ 205. The Court’s


                                                    16
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 22 of 36 PageID: 17044



   Claim Construction Order declined to adopt a means-plus-function construction, which would

   have limited the term to structures described in the specification that perform the claimed

   functions, and equivalents thereto. FOF ¶ 206; COL ¶ 52. As a result, the scope of claim 21

   purports to cover all ways of configuring a “holder” to prevent rotation of the piston rod,

   including opposing threads (as disclosed), flats (not disclosed), splines (not disclosed), and keys

   (not disclosed). FOF ¶ 206. Aside from opposing threads (on the piston rod, not insert, at that),

   the ’844 patent does not teach the POSA how to configure a holder to prevent rotation. FOF ¶

   207. As a result, the POSA could not make and use the full scope of the claims without undue

   experimentation and claim 21 and all claims depending therefrom are also invalid for lack of

   enablement. FOF ¶ 208; COL ¶¶ 15-18, 52, 59-61.

          B.      The Prior Art Renders The ’844 Patent Obvious

          Defendants have met their burden of proving the ’844 patent was obvious to the POSA in

   view of the prior art. Indeed, Sanofi stipulated that almost all limitations are met by the prior art,

   and the evidence at trial—including admissions by Sanofi’s expert, Dr. Slocum—demonstrate

   the limitations purportedly missing were also in fact disclosed in the prior art.

          The obviousness inquiry requires ascertaining (1) the level of ordinary skill in the field;

   (2) the scope and content of the prior art; (3) what difference, if any, existed between the claimed

   invention and the prior art; and (4) any alleged secondary evidence bearing on obviousness.

   COL ¶ 19; see also COL ¶¶ 20-28. Obviousness is determined from the perspective of the

   POSA as of the priority date, assumed here to be March 3, 2003. COL ¶ 22; FOF ¶¶ 52-54.

                  1.      The POSA

          Mr. Leinsing explained that the POSA is a person that by “educational [or] practical

   experience, [had] at least the equivalent of a bachelor’s degree in mechanical engineering or

   related field. That person would also have approximately three years of practical experience


                                                    17
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 23 of 36 PageID: 17045



   with medical device design and manufacturing, or at least the understanding of the basic medical

   design and manufacturing as it pertains to pen injectors, gears, pistons, and those types of

   components.” FOF ¶ 55. He further explained that his opinions would be the same even if they

   were premised upon Dr. Slocum’s definition of the POSA. FOF ¶ 56.

          Notably, Mr. Leinsing was proffered and accepted as an expert in the field of pen

   injectors and had significant experience with pen injectors before the priority date.7 FOF ¶ 57.

   Dr. Slocum, by contrast, had no experience with pen injectors until this case and was only

   offered as an expert in mechanical systems, not pen injectors. FOF ¶ 58. As a result, while Dr.

   Slocum may meet the definition of the POSA by having mechanical engineering education and

   experience with other types of medical devices, he had no professional knowledge of injector

   pens until he began working for Sanofi in this litigation. FOF ¶ 58.

                  2.      Steenfeldt-Jensen In View Of Chanoch Render The Asserted Claims
                          Obvious

          As Sanofi stipulated, Steenfeldt-Jensen describes a pen injector that meets each of the

   limitations recited in claim 21, except “a driving member having a third thread” that engages

   with the external thread of a piston rod. FOF ¶ 60. But Steenfeldt-Jensen teaches alternative

   embodiments having a threaded driving member, and Dr. Slocum admitted that the driving

   member limitation is met by at least Steenfeldt-Jensen, claim 6. FOF ¶ 60. To the extent there

   was any doubt that threaded driving members were known in the prior art, Sanofi also stipulated

   that Chanoch discloses a threaded driving member, as required by claim 21 of the ’844 patent.

   FOF ¶ 61.




   7
    Mr. Quinn was also accepted as an expert in pen injectors. FOF ¶ 59. Dr. Reinholtz, like Dr.
   Slocum, was not proffered as an expert in the field. FOF ¶ 59.
                                                                                    (continued...)

                                                   18
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 24 of 36 PageID: 17046



                            a.      Claim 21: Steenfeldt-Jensen And Chanoch Teach An
                                    Internally Threaded Driver Tube

                                      i.    Steenfeldt-Jensen Teaches A Threaded Driving
                                            Member

             Prior art patent Steenfeldt-Jensen8 describes five primary embodiments of injector pens

   with components that drive a piston rod to dispense medicine. FOF ¶¶ 63-65. In its fifth

   embodiment, Steenfeldt-Jensen describes an injector pen with a driver tube 85, piston rod 6, and

   member 40. FOF ¶ 65. The driver tube has a slot with rounded ends that engages with the

   piston rod so that they rotate together, but the driver may move axially relative to the piston rod.

   FOF ¶ 65. The piston rod is also engaged with threads in member 40, which is rotationally and

   axially fixed to the housing, so that when the piston rod rotates, it moves forward to dispense

   medication. FOF ¶ 65.

             Although the fifth embodiment situates the slot (i.e., the “piston rod guide”) within the

   driver tube 85 and the internally-threaded bore (i.e., the “nut member”) within the member 40,

   Steenfeldt-Jensen expressly teaches an alternative option that exchanges the slot and threaded

   bore in the driver tube 85 and member 40, such that the driver tube alternatively comprises

   internal threads. FOF ¶ 66. Further, after description of its first embodiment, Steenfeldt-Jensen

   states that “[e]mbodiments may be imagined wherein the piston rod guide is provided in the wall

   4 and a nut element is rotated by the driver tube and such embodiment will not be beyond the

   scope of the invention.” FOF ¶ 67.

             As Mr. Leinsing explained, the POSA would have understood Steenfeldt-Jensen as

   teaching two alternative approaches for the driver tube: (1) as in the illustrated embodiment,

   where the driver tube may include the rectangular bore such that the piston rod is rotated relative

   to the nut member; or (2) as in the disclosed alternative, where the driver tube may include the


   8
       Sanofi stipulated that Steenfeldt-Jensen, issued in 2001, is prior art. FOF ¶ 62.

                                                      19
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 25 of 36 PageID: 17047



   internally-threaded bore such that the nut member is rotated relative to the piston rod. FOF ¶¶

   68-72. Dr. Slocum, moreover, admitted that the POSA, upon reading Steenfeldt-Jensen, would

   exchange the threads and slot:

             Q. … “Embodiments may be imagined wherein the piston rod guide is provided
             in the wall 4 and a nut element is rotated by the driver tube, and such embodiment
             will not be beyond the scope of the invention.” You see that; right?
             A. That’s what the words say.
             Q. That’s what the words say. And you don’t disagree that implementing what
             that word says involves flipping the slot and the thread; correct?
             A. If you just read the words, you will flip them.

   FOF ¶ 73 (emphasis added). Dr. Slocum also admitted that claim 6 in Steenfeldt-Jensen

   expressly claims a threaded driver. FOF ¶ 74. As a result, it cannot reasonably be disputed that

   Steenfeldt-Jensen discloses the limitations of claim 21. FOF ¶ 75; COL ¶¶ 29-30, 32-36.

                                     ii.   Chanoch Teaches A Threaded Driving Member

             Sanofi’s assertion that using a threaded driver would be “stupid” or that the POSA would

   not do so—despite Steenfeldt-Jensen’s express teachings and claims—are directly rebutted by

   Chanoch, a U.S. Patent directed to a “medication delivery pen” that issued in 1997.9 FOF ¶¶ 76-

   77. Chanoch describes a threaded driving member engaged with a threaded piston rod, as Sanofi

   stipulated. FOF ¶ 78. Like driver tube 85 in Steenfeldt-Jensen, Chanoch describes a nut 110 that

   is fixed axially but free to rotate relative to the housing. FOF ¶ 79. Along its internal surface,

   the nut 110 includes threads that engage external threads 123 of a leadscrew 120. FOF ¶ 80.

   When the user pushes on the button during dose dispensing, nut 110 is rotated, thus driving the

   leadscrew 120 axially to dispense medication. FOF ¶ 81. To the extent the POSA had any

   reservations regarding whether the alternatives described in Steenfeldt-Jensen could be

   implemented, any doubts would have been resolved by Chanoch, which is prior art in the same

   injector pen field as Steenfeldt-Jensen and the ’844 patent. FOF ¶ 82; COL ¶¶ 20, 23, 25-36.


   9
       Sanofi stipulated that Chanoch is prior art. FOF ¶ 78.

                                                     20
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 26 of 36 PageID: 17048



                                     iii.   Dr. Slocum’s Arguments Are Unavailing

          Even though the prior art plainly disclosed threaded driving members, Sanofi relies

   entirely on Dr. Slocum to contend the POSA would not be motivated to “modify” Steenfeldt-

   Jensen because of purported concerns about injection force. FOF ¶ 83. Dr. Slocum’s opinions

   are flawed for several reasons.

          First, Dr. Slocum’s reading of Steenfeldt-Jensen improperly treats the single patent as if it

   were a collection of independent references, rather than considering the teachings of the entire

   patent as a whole. COL ¶¶ 34-35. Dr. Slocum opined that Steenfeldt-Jensen does not teach a

   threaded driver, and even characterized Steenfeldt-Jensen’s express teaching of the swap as

   likely a “lawyer add-on,” notably without any support for the assertion. FOF ¶ 84. To support

   his claim, Dr. Slocum asserted Steenfeldt-Jensen’s suggestion for an internally threaded driver

   tube is limited to only the first embodiment.10 FOF ¶ 85. Dr. Slocum’s opinion is incorrect

   because it ignores the other express teachings in the description of the invention section and the

   extensive similarities between the first and fifth embodiments that would have led the POSA to

   understand the applicability of concepts across the disclosed embodiments. FOF ¶¶ 84, 86; COL

   ¶¶ 29-30, 34-36. Indeed, Dr. Slocum admitted that the first and fifth embodiments operate the

   same way during dose dispensing. FOF ¶ 87. Therefore, there is no need to “modify”

   Steenfeldt-Jensen to arrive at a threaded driving member—Steenfeldt-Jensen expressly teaches

   one to the POSA. FOF ¶ 88.

          Second, Dr. Slocum’s opinion incorrectly assumes the POSA in 2003 would rely on

   injection force as the ultimate guiding principle when designing an injector pen. FOF ¶ 89. Dr.



   10
     Sanofi attempted to bolster this argument by relying on Steenfeldt-Jensen’s provisional
   application, which Dr. Slocum stated disclosed only the first and second embodiments. See FOF
   ¶ 85. But embodiments in the provisional application are irrelevant to what would be obvious to
   the POSA in view of the issued Steenfeldt-Jensen patent. COL ¶¶ 34-35.

                                                    21
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 27 of 36 PageID: 17049



   Slocum’s assumption is derived solely from what he was told by Mr. Veasey during the

   pendency of this case. FOF ¶ 89. In reality, DCA documents at the time of the alleged invention

   state that when designing the SoloSTAR pen, injection force was only given the weight of a

   “marketing / project desirable” characteristic, ranked a “3” on a scale from 1 to 5 and behind

   numerous other considerations ranked higher at 4 (“marketing / project fundamental”) and 5

   (“Legal(Legal requirement (ISO Standard)”).)). FOF ¶¶ 90-91. Moreover, Dr. Slocum admitted

   he could not identify any prior art teaching the alleged paramount importance of lowered

   injection force. FOF ¶ 92. In fact, the prior art does not highlight injection force as a sole

   motivating factor, and instead discusses numerous other factors as important to injector pen

   design, including manufacturability, the ability to correct a dose, and minimizing the number of

   components. FOF ¶ 93.

          Additionally, even if the POSA were guided primarily by injection force, the spreadsheet

   Dr. Slocum relies on to claim that using the threaded driver taught by Steenfeldt-Jensen would

   raise injection force has several flaws. FOF ¶ 94. For example, Dr. Slocum’s spreadsheet only

   calculated allegedly additional forces but failed to account for forces that would be removed

   when using the threaded driver alternative, thus offsetting the calculated injection force. FOF ¶

   95. Because he had no professional experience with injector pens before this case, Dr. Slocum

   relied on Mr. Veasey’s empirical claim that 0.1 was the appropriate coefficient of friction to use

   despite Dr. Slocum teaching his students at MIT that the coefficient of friction for commonly-

   used plastics in mechanical devices can range from 0.05 to 0.1. FOF ¶ 96. Dr. Slocum agreed in

   both instances that accounting for these differences would reduce the “51%” ratio, undermining

   his claim that the POSA would not implement the alternative embodiment described in

   Steenfeldt-Jensen. FOF ¶ 97. The values used in Dr. Slocum’s spreadsheet underscore Dr.

   Slocum’s unyielding acceptance of Mr. Veasey’s empirical claims and fail to account for the


                                                    22
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 28 of 36 PageID: 17050



   POSA’s ordinary skill (and creativity). FOF ¶ 98. The POSA implementing Steenfeldt-Jensen’s

   alternative could have easily reduced injection force, if that was even a concern necessary to

   address.11 FOF ¶ 98; COL ¶¶ 20, 29-30.

                          b.      Claim 22: Steenfeldt-Jensen And Chanoch Render Obvious A
                                  Piston Rod That Has “A Circular Cross-Section”

          Steenfeldt-Jensen and Chanoch render claim 22 obvious because they disclose piston

   rods with circular cross-sections. FOF ¶ 100. Although Steenfeldt-Jensen describes the piston

   rod as “non-circular,” that addresses only a portion of the piston rod, ignoring the ends, which

   Mr. Leinsing explained have a circular cross-section. FOF ¶ 101. Dr. Slocum’s opinion that

   Steenfeldt-Jensen and Chanoch allegedly lack a piston rod with a circular cross-section appears

   to rest on the theory that the piston rod must be circular along the entire length of the piston rod.

   FOF ¶ 102. However, this improperly reads limitations into the claim. Claim 22 only requires

   “a” (i.e., at least one) circular cross-section. FOF ¶ 103; COL ¶¶ 1, 3, 6, 20. There is no

   requirement in claim 22 for what fraction of the piston rod must be circular or where the circular

   cross-section must be (ends, middle, etc.). FOF ¶ 104. As Dr. Slocum admitted on cross

   examination, a piston rod can have more than one “cross section.”12 FOF ¶ 105.

          Rather than adding a brand-new limitation without support in the specification, as Dr.

   Slocum does to try to distinguish the prior art, the POSA would interpret claim 22 in view of the

   ’844 patent specification. FOF ¶ 108; COL ¶¶ 2-3, 20. The ’844 patent discloses a piston rod

   with two sets of threads, each of which result in a cross-section that is not perfectly circular.




   11
      Notably, even if injection force did increase by about 51%, the allegedly higher injection force
   would still be acceptable to patients, which is yet another reason the POSA would not be
   dissuaded from the obvious alternative configuration described in Steenfeldt-Jensen and
   Chanoch. See FOF ¶ 99.
   12
      Dr. Slocum also admitted that ends of a piston rod may be “journals” or “bearing[s]” that are
   round. FOF ¶ 106.

                                                     23
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 29 of 36 PageID: 17051



   FOF ¶ 109. One of the sets of threads is described as “part” threads, meaning they do not

   encompass the full 360-degree circumference of the piston rod, again resulting in a cross-section

   that is not perfectly circular in the lone and preferred embodiment of the ’844 patent. FOF ¶

   110; COL ¶ 2. The Great Britain application to which the ’844 patent claims priority has clearer

   figures than the ’844 patent and shows areas between the threads on the piston rod that have

   flats, which create a non-circular cross-section. FOF ¶¶ 111-12. The ’844 patent also describes

   the piston rod as of “generally circular section,” and depicts the piston rod as having multiple

   types of cross sections. See FOF ¶¶ 108-12. Mr. Veasey further conceded that the SoloSTAR

   pen—which he testified corresponded to both development Concept 12 described in the GB

   application and the ’844 patent—has an “essentially round” piston rod. FOF ¶ 114. In view of

   the above facts and evidence, the POSA would not interpret claim 22 as requiring a “perfectly”

   circular cross-section “along its length”; rather, the POSA would understand claim 22 as

   requiring “a” (at least one) cross-section that is generally circular. FOF ¶ 113. Steenfeldt-Jensen

   and Chanoch disclose piston rods meeting those criteria.13 FOF ¶¶ 116, 118.

          By contrast, Dr. Slocum’s argument that claim 22 refers somehow to only the “root

   diameter” of the piston rod, and therefore to only the portion “that does the work of providing the

   axial force,” finds no basis in the ’844 patent. FOF ¶ 115. Dr. Slocum’s argument should be

   rejected for improperly attempting to create a new limitation without any basis in the ’844 patent

   claims or specification.14 COL ¶¶ 2-3, 20.


   13
      Sanofi is being inconsistent. Sanofi argues that the prior art lacks a piston rod with a circular
   cross-section because geometry that prevents rotation (e.g., flats, slots, splines) makes the cross-
   section non-circular. But Sanofi also accuses the plunger rod of the Proposed Pen of
   infringement even though it has a so-called “key” (i.e., not a circular cross-section) that prevents
   rotation during dose administration. FOF ¶ 117.
   14
      Dr. Slocum’s argument should also be viewed skeptically, as it takes an approach inconsistent
   with Dr. Reinholtz’s. Dr. Slocum tried to distinguish between cross-sections of the piston rod
                                                                                           (continued...)

                                                    24
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 30 of 36 PageID: 17052



                          c.     Claim 30: A “Nut That Tracks Each Set Dose of Medicament”
                                 Is Obvious Over Steenfeldt-Jensen And The Prior Art

          It was common in the art as of 2003 to use a nut member engaged with threads to track

   medication dosing, as Mr. Leinsing explained in his unrebutted testimony. FOF ¶ 119. The ISO

   standards, which DCA documents describe as “legal” requirements and ranked as the highest

   level of importance, would cause the POSA to add a nut because the standards require dose

   tracking so the pen “does not allow a larger dose to be preset than is left in the cartridge.” FOF ¶

   120. Sanofi did not dispute that the POSA would be motivated to add, and could and would add,

   a dose tracking nut. FOF ¶ 121. Moreover, FlexPen—which, as described below, was known

   and used by others prior to the ’844 patent’s filing date—and Klitgaard demonstrate that it was

   well known in the prior art to use a nut to track each set dose of medicament. FOF ¶ 122.

                  3.      FlexPen Renders The Asserted Claims Obvious

          FlexPen qualifies as prior art to the ’844 patent because it was “known or used by others”

   in the United States before March 3, 2003 (35 U.S.C. § 102(a)) and “in public use or on sale” in

   the United States before March 2, 2003 (35 U.S.C. § 102(b)). FOF ¶ 123; COL ¶ 25. The

   evidence establishes FlexPen was on sale and sold (and therefore in use) before March 2 or 3,

   2003.15 See FOF ¶¶124-27. For example, Novo Nordisk documents state that FlexPen was

   introduced in the U.S. in 2002 and IMS data shows U.S. sales between March 2002 and March



   based on whether they were “journal” bearings or threaded, based on their function. FOF ¶ 107.
   Dr. Reinholtz, however, ignored the fact that the teeth accused of providing audible clicks during
   dose cancelling for claim 25—allegedly part of the claimed “clutch”—are uninvolved with the
   clutching function. FOF ¶ 107. Whereas Dr. Reinholtz analyzes a component as a whole, Dr.
   Slocum’s arguments for validity require parsing out portions of a component by function. Sanofi
   cannot have it both ways. See COL ¶¶ 1, 3.
   15
      If FlexPen does not qualify as within “the scope and content of the prior art” as Sanofi
   contends, then the mathematical basis for Dr. Slocum’s testimony that the modification to
   Steenfeldt-Jensen’s fifth embodiment would result in a 51% increase in injection force is
   irrelevant for the purposes of obviousness because it is based on the dimensions of the FlexPen
   product and thus finds no basis in the prior art. FOF ¶ 125. Sanofi cannot have it both ways.

                                                   25
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 31 of 36 PageID: 17053



   2003. FOF ¶ 124. Mr. Veasey, moreover, testified that DCA documents showing the FlexPen

   accurately represent the prior art device available before March 2003 because DCA engineers

   had used a FlexPen sample to create CAD drawings and perform other analyses. FOF ¶ 127.

          Sanofi stipulated that the FlexPen discloses the same elements of the Asserted Claims as

   Steenfeldt-Jensen, which means most limitations in claim 21 and all limitations in claims 23-25.

   Sanofi further stipulated that FlexPen discloses all limitations of claim 30. FOF ¶ 128. Sanofi

   thus contested only whether FlexPen disclosed the limitations associated with threading on the

   driving member in claim 21. On direct examination, Dr. Slocum agreed that, for the purposes of

   obviousness, there is no difference between Steenfeldt-Jensen’s fifth embodiment and the

   FlexPen. FOF ¶ 129. As discussed in Section IV.B.2. above, Steenfeldt-Jensen and Chanoch

   render the asserted claims obvious, and the POSA would implement the alternative described in

   Steenfeldt-Jensen in FlexPen (and Dr. Slocum failed to state any reasons to the contrary). FOF ¶

   130; see generally FOF ¶¶ 62-99. As a result, FlexPen, like Steenfeldt-Jensen, also renders

   obvious all asserted claims. FOF ¶ 131; COL ¶¶ 32-33, 36.

                  4.      Giambattista Renders The Asserted Claims Obvious

                          a.      Claim 21: Giambattista’s Retract Nut Is Rotatably Fixed To
                                  The Housing

          Sanofi agreed that Giambattista describes a pen injector that meets every one of the

   limitations recited in claim 21 except “a piston rod holder that is rotatably fixed relative to the

   housing.” FOF ¶ 132. The “piston rod holder” in Giambattista is “retract nut 4,” which has

   splines to prevent rotation of the lead screw when the device is used. FOF ¶ 133. Giambattista

   thus expressly discloses a piston rod holder that is rotatably fixed to the housing. FOF ¶ 133.

          Sanofi nevertheless contended the only reason the retract nut does not satisfy claim 21 is

   because, in the infrequent circumstance where the user replaces an empty cartridge with a new,

   full, cartridge, the retract nut rotates to allow the user to push the piston rod back into the

                                                     26
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 32 of 36 PageID: 17054



   housing and reset its position. See FOF ¶¶ 132, 134, 136. But there is no basis in the ’844 patent

   to distinguish the piston rod holder disclosed in Giambattista. A plain reading of the claims and

   the ’844 patent does not preclude a reusable device like the one described in Giambattista. FOF

   ¶ 135. Moreover, the only phases of operation described in the ’844 patent are dose setting

   (including dose correction) and dose dispensing. See, e.g., FOF ¶ 136. The retract nut in

   Giambattista is always rotatably fixed to the housing during both of those phases of operation.

   FOF ¶ 136. And even if the claim precluded a reusable device that allows a user to replace a

   spent cartridge, it would have been obvious to permanently affix the “piston rod holder” in

   Giambattista’s device if the POSA were inclined to design a single-use (disposable) device

   instead. FOF ¶ 137; COL ¶¶ 29-31.

                          b.      Claim 22: Giambattista Discloses A Piston Rod With A
                                  Circular Cross-Section

          Giambattista renders claim 22 obvious because it discloses a leadscrew (i.e., piston rod)

   with circular cross-sections. FOF ¶ 138; COL ¶¶ 29-33; 36. Like Steenfeldt-Jensen and

   Chanoch, while Giambattista describes a piston rod having flats along a portion of its length,

   other portions of the piston rod, like its ends, have circular cross-sections and even the threaded

   portion is generally circular. FOF ¶ 139. As explained above, consistent with the ’844 patent’s

   specification, claim 22 only requires “a” (at least one) circular cross-section (see FOF ¶¶ 108-

   13), and there is no dispute that a piston rod can have more than one “cross section.” See supra,

   section IV.B.2.b; FOF ¶ 139.

          C.      Secondary Considerations Do Not Rescue The ’844 Patent

          Defendants established a strong prima facie case of obviousness. Sanofi failed to rebut

   Defendants’ evidence with objective indicia or alleged secondary considerations of

   nonobviousness. COL ¶ 42. Sanofi asserted that 1) a long-felt but unresolved need; 2)

   commercial success; and 3) industry praise allegedly support inferring nonobviousness of claims

                                                    27
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 33 of 36 PageID: 17055



   21, 25, and 30.16 FOF ¶¶ 140-143; COL ¶ 37. Sanofi’s purported evidence does not support

   nonobviousness, however, because the proffered considerations suffer from hindsight and lack

   any nexus to any novel patented features of the asserted claims. FOF ¶¶ 140-174; COL ¶¶ 20,

   38-39.

                   1.     There Is No Nexus To The Alleged Commercial Success

            Sanofi contended its Lantus SoloSTAR pen was commercially successful due to features

   claimed in the ’844 patent. However, like other objective indicia of nonobviousness, “if the

   commercial success is due to an unclaimed feature of the device, the commercial success is

   irrelevant.” COL ¶¶ 38-41. Here, Sanofi failed to establish any nexus between the claims of the

   ’844 patent and sales of Lantus SoloSTAR.

            First, Sanofi failed to establish a nexus between SoloSTAR sales and the Asserted

   Claims. As an initial matter, Sanofi’s own witness, named inventor Mr. Veasey, admitted the

   claims of the ’844 patent do not require or guarantee any particular injection force, and the

   claims never even mention ease of use. FOF ¶ 146. Generic claims that a product is good and is

   patented are not legally sufficient. COL ¶¶ 20, 40, 47.

            Second, Sanofi failed to explain why the alleged commercial success should not be

   attributed to marketing, unclaimed design features, and, even more apropos, the drug formulation

   (which is not claimed in the ’844 patent) within the pen. FOF ¶¶ 144-149; see COL ¶¶ 46-49.

            For example, Sanofi adopted a marketing “conversion strategy” in which Sanofi sought

   to move Lantus patients from vials to the SoloSTAR pen. FOF ¶¶ 159, 168; see also FOF ¶¶

   144-162. As Defendants’ expert, Dr. McDuff, explained, this strategy accounts for much of



   16
     Notably, Sanofi presented this alleged evidence as to claims 21, 25, and 30 only; Sanofi did
   not present any evidence of secondary considerations with respect to claim 22 of the ’844 patent
   because Sanofi’s commercial embodiment, the Lantus SoloSTAR, does not practice that claim.
   FOF ¶ 142.

                                                   28
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 34 of 36 PageID: 17056



   Sanofi’s SoloSTAR sales, and Sanofi failed to explain why any sales should be attributed to the

   pen itself as opposed to the drug inside of the pen (insulin glargine). Indeed, Sanofi’s own

   contemporaneous documents show the focus for driving sales was the insulin glargine

   formulation inside the SoloSTAR, not the pen itself. FOF ¶¶ 148, 152, 159.

          Further, prescription data for Lantus over 2002-2019 shows the prescription growth rate

   decreased after Sanofi introduced the Lantus SoloSTAR. FOF ¶ 148. If SoloSTAR truly drove

   sales, the prescription growth rate should have increased. FOF ¶ 148. Instead, the evidence

   shows that Sanofi’s dominant position in the insulin glargine market—due to patents on insulin

   glargine and its formulation—drove sales. FOF ¶¶ 144-162; see COL ¶ 49.

                  2.     The ’844 Patent Did Not Fulfill A “Long-Felt But Unmet Need”

          There was no long-felt but unmet need for the Lantus SoloSTAR pen. Sanofi tried to

   show, through Dr. Goland’s testimony, that prior to March 2003 there was a long-felt but unmet

   need for an easy-to-use insulin pen with a low injection force. FOF ¶ 165. But the ’844 patent

   does not claim any injection force or superior ease of use. Dr. Goland’s assertions of a long-felt

   need boil down to her own current and personal praise of the Lantus SoloSTAR, which mimics

   the heavily promoted “core features” of the Lantus SoloSTAR described in Sanofi’s training and

   marketing materials. FOF ¶¶ 164-168. Indeed, Dr. Goland was unable to identify any objective

   facts establishing there was any specific need in the industry, for how long this need may have

   been felt, or how the features in the Asserted Claims allegedly met those needs. FOF ¶¶ 165-

   171; see COL ¶ 43. In fact, Sanofi documents contradict Dr. Goland’s assertion of any need for

   a pen with lower injection force, describing, for example, that doctors frequently challenged

   Sanofi’s marketing regarding injection force, asking, “Why is injection force important[?]” and

   stating, “My patients don’t have trouble with injections.” FOF ¶¶ 168-169; COL ¶ 49.

          As Dr. Biggs explained, because the SoloSTAR is substantially similar to other injector


                                                   29
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 35 of 36 PageID: 17057



   pens, patients with difficulties operating one injection pen due to infirmities will likely face the

   same difficulties with the SoloSTAR; thus, the SoloSTAR did not meet any long-felt need with

   respect to improving access to pen-based self-injection of insulin. FOF ¶¶ 170. Any patented

   differences between the SoloSTAR and prior art injector pens—to the extent there even are

   any—are so inconsequential that they cannot be said to have resolved any long-felt but unmet

   need. See COL ¶ 45. Indeed, Sanofi has not even attempted to connect the alleged points of

   novelty—a rotatably fixed piston rod holder or threaded driving member (both of which are

   obvious for the reasons stated above)—with satisfaction of any alleged need for a pen that was

   easier to use. FOF ¶¶ 166-167; see COL ¶¶ 20, 38-41, 44.

                  3.      Sanofi’s Self-Funded Industry Praise Does Not Support
                          Nonobviousness

          Sanofi also claims industry awards show nonobviousness, but its purported evidence of

   industry praise falls well short of convincing. The two awards documents cited by Sanofi were

   promotional and self-imbued, failing to demonstrate any actual indicia relevant to obviousness.

   FOF ¶¶ 172-174; see COL ¶¶ 50-51. For example, Mr. Veasey admitted Sanofi applied for one

   of the awards upon a payment that could have been 1000 pounds. FOF ¶ 174. Further, the

   awards documents relied on by Sanofi focus on the Lantus SoloSTAR pen generally, there is no

   evidence the awarding entities ever considered the Asserted Claims of the ’844 patent, and the

   awards are certainly not specific to any of the ’844 patent’s claimed features. FOF ¶¶ 172-174;

   COL ¶¶ 20, 50-51.

   V.     CONCLUSION

          For the foregoing reasons, the Court should find the ’844 patent not infringed and invalid

   and enter judgment in favor of Defendants. COL ¶¶ 62-64.




                                                    30
Case 2:17-cv-09105-SRC-CLW Document 549 Filed 01/15/20 Page 36 of 36 PageID: 17058



                                         SAIBER LLC

                                         ___/s/ Arnold B. Calmann_________________
                                         Arnold B. Calmann (ACalmann@saiber.com)
                                         Katherine Escanlar (KEscanlar@saiber.com)
                                         Saiber LLC
                                         One Gateway Center, Suite 1000
                                         Newark, New Jersey 07102
                                         Telephone: (973) 622-3333

                                         Douglas H. Carsten (dcarsten@wsgr.com)
                                         Elham Firouzi Steiner (esteiner@wsgr.com)
                                         Arthur P. Dykhuis (adykhuis@wsgr.com)
                                         Alina L. Litoshyk (alitoshyk@wsgr.com)
                                         James P.H. Stephens (jstephens@wsgr.com)
                                         WILSON SONSINI GOODRICH &
                                         ROSATI P.C.
                                         12235 El Camino Real
                                         San Diego, California 92130
                                         Telephone: (858) 350-2300

                                         Nicole Stafford (nstafford@wsgr.com)
                                         WILSON SONSINI GOODRICH &
                                         ROSATI P.C.
                                         900 South Capital of Texas Hwy
                                         Las Cimas IV, 5th Floor
                                         Austin, Texas 78746
                                         Telephone: (512) 338-5400

                                         Tasha M. Thomas (tthomas@wsgr.com)
                                         WILSON SONSINI GOODRICH & ROSATI P.C.
                                         1700 K Street NW, Fifth Floor
                                         Washington, DC 20006
                                         Telephone: (202) 973-8800

                                         Attorneys for Defendants Mylan GmbH, Biocon
                                         Ltd.,
                                         Biocon Research Ltd., Biocon Sdn. Bhd., and
                                         Biocon S.A.




                                        31
